Exhibit 10.5

LIBERTY MEDIA CORPORATION
2013 NONEMPLOYEE DIRECTOR INCENTIVE PLAN

(Amended and Restated as of December 17, 2015)

ARTICLE I


PURPOSE OF PLAN

1.1Purpose.  The purpose of the Plan is to provide a method whereby eligible
Nonemployee Directors of the Company may be awarded additional remuneration for
services rendered and encouraged to invest in capital stock of the Company,
thereby increasing their proprietary interest in the Company’s businesses and
increasing their personal interest in the continued success and progress of the
Company. The Plan is also intended to aid in attracting Persons of exceptional
ability to become Nonemployee Directors of the Company.

ARTICLE II


DEFINITIONS

2.1Certain Defined Terms.  Capitalized terms not defined elsewhere in the Plan
shall have the following meanings (whether used in the singular or plural):

“Account” has the meaning ascribed thereto in Section 8.2.

“Affiliate” of the Company means any corporation, partnership, or other business
association that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the Company.

“Agreement” means a stock option agreement, stock appreciation rights agreement,
restricted shares agreement, restricted stock units agreement, or an agreement
evidencing more than one type of Award, specified in Section 10.4, as any such
Agreement may be supplemented or amended from time to time.

“Approved Transaction” means any transaction in which the Board (or, if approval
of the Board is not required as a matter of law, the stockholders of the
Company) shall approve (i) any consolidation or merger of the Company, or
binding share exchange, pursuant to which shares of Common Stock of the Company
would be changed or converted into or exchanged for cash, securities, or other
property, other than any such transaction in which the common stockholders of
the Company immediately prior to such transaction have the same proportionate
ownership of the Common Stock of, and voting power with respect to, the
surviving corporation immediately after such transaction, (ii) any merger,
consolidation, or binding share exchange to which the Company is a party as a
result of which the Persons who are common stockholders of the Company
immediately prior thereto have less than a majority of the combined voting power
of the outstanding capital stock of the Company ordinarily (and apart from the
rights accruing under special circumstances) having the right to vote in the
election of directors immediately following such merger, consolidation, or
binding share exchange, (iii) the adoption of any plan or proposal







--------------------------------------------------------------------------------

 



for the liquidation or dissolution of the Company, or (iv) any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company.

“Award” means a grant of Options, SARs, Restricted Shares, Restricted Stock
Units and/or cash under the Plan.

“Board” means the Board of Directors of the Company.

“Board Change” means, during any period of two consecutive years, individuals
who at the beginning of such period constituted the entire Board cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute or statutes thereto. Reference to any specific Code
section shall include any successor section.

“Common Stock” means each or any (as the context may require) series of the
Company’s common stock.

“Company” means Liberty Media Corporation (f/k/a Liberty Spinco, Inc.), a
Delaware corporation.

“Control Purchase” means any transaction (or series of related transactions) in
which any person (as such term is defined in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act), corporation, or other entity (other than the Company, any
Subsidiary of the Company, or any employee benefit plan sponsored by the Company
or any Subsidiary of the Company or any Exempt Person (as defined below)) shall
become the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the then outstanding securities of
the Company ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors (calculated
as provided in Rule 13d-3(d) under the Exchange Act in the case of rights to
acquire the Company’s securities), other than in a transaction (or series of
related transactions) approved by the Board. For purposes of this definition,
“Exempt Person” means each of (a) the Chairman of the Board, the President and
each of the directors of the Company as of the Distribution Date, and (b) the
respective family members, estates, and heirs of each of the Persons referred to
in clause (a) above and any trust or other investment vehicle for the primary
benefit of any of such Persons or their respective family members or heirs. As
used with respect to any Person, the term “family member” means the spouse,
siblings and lineal descendants of such Person.

“Director Compensation” means the annual retainer and meeting fees, and any
other regular cash compensation payable by the Company to a Nonemployee Director
for service on the Board.





2

--------------------------------------------------------------------------------

 



“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.

“Distribution” means the distribution by Starz (f/k/a Liberty Media Corporation)
to the holders of its common stock of all of the issued and outstanding shares
of Common Stock.

“Distribution Date” means the date on which the Distribution occurs.

“Dividend Equivalents” means, with respect to Restricted Stock Units, to the
extent specified by the Board only, an amount equal to all dividends and other
distributions (or the economic equivalent thereof) which are payable to
stockholders of record during the Restriction Period on a like number and kind
of shares of Common Stock.

“Domestic Relations Order” means a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder.

“Effective Date” means the Distribution Date. The Plan was amended on August 5,
2013, amended and restated as of May 6, 2015 and further amended and restated as
of December 17, 2015.

“Equity Security” shall have the meaning ascribed to such term in Section
3(a)(11) of the Exchange Act, and an equity security of an issuer shall have the
meaning ascribed thereto in Rule 16a-1 promulgated under the Exchange Act, or
any successor Rule.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute or statutes thereto. Reference to any specific
Exchange Act section shall include any successor section.

“Fair Market Value” of a share of any series of Common Stock on any day means
(i) for Option and SAR exercise transactions effected on any third-party
incentive award administration system provided by the Company, the current high
bid price of a share of any series of Common Stock as reported on the
consolidated transaction reporting system on the principal national securities
exchange on which shares of such series of Common Stock are listed on such day
or if such shares are not then listed on a national securities exchange, then as
quoted by OTC Markets Group Inc., or (ii) for all other purposes under the Plan,
the closing price of a share of such series of Common Stock on such day (or if
such day is not a trading day, on the next preceding trading day) as reported on
the consolidated transaction reporting system for the principal national
securities exchange on which shares of such series of Common Stock are listed on
such day or if such shares are not then listed on a national securities
exchange, then as quoted by OTC Markets Group Inc.  If for any day the Fair
Market Value of a share of the applicable series of Common Stock is not
determinable by any of the foregoing means, or if there is insufficient trading
volume in the applicable series of Common Stock on such trading day, then the
Fair Market Value for such day shall be determined in good faith by the Board on
the basis of such quotations and other considerations as the Board deems
appropriate.





3

--------------------------------------------------------------------------------

 



“Free Standing SAR” has the meaning ascribed thereto in Section 7.1.

“Holder” means a Person who has received an Award under the Plan.

“Nonemployee Director” means an individual who is a member of the Board and who
is neither an officer nor an employee of the Company or any Subsidiary.

“Option” means a stock option granted under Article VI.

“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.

“Plan” means this Liberty Media Corporation 2013 Nonemployee Director Incentive
Plan, amended and restated as of December 17, 2015.

“Restricted Shares” means shares of any series of Common Stock awarded pursuant
to Section 8.1.

“Restricted Stock Unit” means a unit evidencing the right to receive in
specified circumstances one share of the specified series of Common Stock or the
equivalent value in cash, which right may be subject to a Restriction Period or
forfeiture provisions.

“Restriction Period” means a period of time beginning on the date of each Award
of Restricted Shares or Restricted Stock Units and ending on the Vesting Date
with respect to such Award.

“Retained Distribution” has the meaning ascribed thereto in Section 8.3.

“SARs” means stock appreciation rights, awarded pursuant to Article VII, with
respect to shares of any specified series of Common Stock.

“Subsidiary” of a Person means any present or future subsidiary (as defined in
Section 424(f) of the Code) of such Person or any business entity in which such
Person owns, directly or indirectly, 50% or more of the voting, capital, or
profits interests. An entity shall be deemed a subsidiary of a Person for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.

“Tandem SARs” has the meaning ascribed thereto in Section 7.1.

“Vesting Date,” with respect to any Restricted Shares or Restricted Stock Units
awarded hereunder, means the date on which such Restricted Shares or Restricted
Stock Units cease to be subject to a risk of forfeiture, as designated in or
determined in accordance with the Agreement with respect to such Award of
Restricted Shares or Restricted Stock Units pursuant to Article VIII. If more
than one Vesting Date is designated for an Award of Restricted Shares or
Restricted Stock Units, reference in the Plan to a Vesting Date in respect of
such Award shall be deemed to refer to each part of such Award and the Vesting
Date for such part. The Vesting Date for a particular Award will be established
by the Board and, for the avoidance of doubt, may be contemporaneous with the
date of grant.



4

--------------------------------------------------------------------------------

 



ARTICLE III


ADMINISTRATION

3.1Administration.  The Plan shall be administered by the Board, provided that
it may delegate to employees of the Company certain administrative or
ministerial duties in carrying out the purposes of the Plan.

3.2Powers.  The Board shall have full power and authority to grant to eligible
Persons Options under Article VI of the Plan, SARs under Article VII of the
Plan, Restricted Shares under Article VIII of the Plan, and/or Stock Units under
Article IX of the Plan, to determine the terms and conditions (which need not be
identical) of all Awards so granted, to interpret the provisions of the Plan and
any Agreements relating to Awards granted under the Plan, and to supervise the
administration of the Plan. The Board in making an Award may provide for the
granting or issuance of additional, replacement, or alternative Awards upon the
occurrence of specified events, including the exercise of the original Award.
The Board shall have sole authority in the selection of Persons to whom Awards
may be granted under the Plan and in the determination of the timing, pricing,
and amount of any such Award, subject only to the express provisions of the
Plan. In making determinations hereunder, the Board may take into account such
factors as the Board in its discretion deems relevant.

3.3Interpretation.  The Board is authorized, subject to the provisions of the
Plan, to establish, amend, and rescind such rules and regulations as it deems
necessary or advisable for the proper administration of the Plan and to take
such other action in connection with or in relation to the Plan as it deems
necessary or advisable. Each action and determination made or taken pursuant to
the Plan by the Board, including any interpretation or construction of the Plan,
shall be final and conclusive for all purposes and upon all Persons. No member
of the Board shall be liable for any action or determination made or taken by
such member or the Board in good faith with respect to the Plan.

ARTICLE IV

SHARES SUBJECT TO THE PLAN

4.1Number of Shares.    Subject to the provisions of this Article IV, the
maximum number of shares of Common Stock (i) which may be issued in lieu of
Director Compensation pursuant to Section 9.1 and (ii) with respect to which
Awards may be granted during the term of the Plan shall be 4,490,000 shares.
Shares of Common Stock will be made available from the authorized but unissued
shares of the Company or from shares reacquired by the Company, including shares
purchased in the open market. The shares of Common Stock subject to (i) any
Award granted under the Plan that shall expire, terminate or be cancelled or
annulled for any reason without having been exercised (or considered to have
been exercised as provided in Section 7.2), (ii) any Award of any SARs granted
under the Plan the terms of which provide for settlement in cash, and (iii) any
Award of Restricted Shares or Restricted Stock Units that shall be forfeited
prior to becoming vested (provided that the Holder received no benefits of
ownership of such Restricted Shares or Restricted Stock Units other than voting
rights and the accumulation of Retained Distributions and unpaid Dividend
Equivalents that are likewise forfeited) shall again be available



5

--------------------------------------------------------------------------------

 



for purposes of the Plan. Notwithstanding the foregoing, the following shares of
Common Stock may not again be made available for issuance as Awards under the
Plan: (a) shares of Common Stock not issued or delivered as a result of the net
settlement of an outstanding Option or SAR, (b) shares of Common Stock used to
pay the purchase price or withholding taxes related to an outstanding Award, or
(c) shares of Common Stock repurchased on the open market with the proceeds of
an Option purchase price. No Nonemployee Director may be granted during any
calendar year Awards having a value determined on the date of grant in excess of
$3 million.

4.2 Adjustments.

(a)If the Company subdivides its outstanding shares of any series of Common
Stock into a greater number of shares of such series of Common Stock (by stock
dividend, stock split, reclassification, or otherwise) or combines its
outstanding shares of any series of Common Stock into a smaller number of shares
of such series of Common Stock (by reverse stock split, reclassification, or
otherwise) or if the Board determines that any stock dividend, extraordinary
cash dividend, reclassification, recapitalization, reorganization, stock
redemption, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase such series of Common Stock or other similar
corporate event (including mergers or consolidations other than those which
constitute Approved Transactions, adjustments with respect to which shall be
governed by Section 10.1(b)) affects any series of Common Stock so that an
adjustment is required to preserve the benefits or potential benefits intended
to be made available under the Plan, then the Board, in such manner as the
Board, in its sole discretion, deems equitable and appropriate, shall make such
adjustments to any or all of (i) the number and kind of shares of stock which
thereafter may be awarded, optioned or otherwise made subject to the benefits
contemplated by the Plan, (ii) the number and kind of shares of stock subject to
outstanding Awards, and (iii) the purchase or exercise price and the relevant
appreciation base with respect to any of the foregoing, provided, however, that
the number of shares subject to any Award shall always be a whole number. The
Board may, if deemed appropriate, provide for a cash payment to any Holder of an
Award in connection with any adjustment made pursuant to this Section 4.2.

(b)Notwithstanding any provision of the Plan to the contrary, in the event of a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation, the Board shall be authorized, in its discretion,
(i) to provide, prior to the transaction, for the acceleration of the vesting
and exercisability of, or lapse of restrictions with respect to, the Award and,
if the transaction is a cash merger, provide for the termination of any portion
of the Award that remains unexercised at the time of such transaction, or (ii)
to cancel any such Awards and to deliver to the Holders cash in an amount that
the Board shall determine in its sole discretion is equal to the fair market
value of such Awards on the date of such event, which in the case of Options or
SARs shall be the excess of the Fair Market Value (as determined in sub-section
(ii) of the definition of such term) of Common Stock on such date over the
purchase price of the Options or the base price of the SARs, as applicable. For
the avoidance of doubt, if the purchase price of the Options or base price of
the SARs, as applicable, is greater than such Fair Market Value, the Options or
SARs may be canceled for no consideration pursuant to this section.

(c)No adjustment or substitution pursuant to this Section 4.2 shall be made in a
manner that results in noncompliance with the requirements of Section 409A of
the Code, to the extent applicable.



6

--------------------------------------------------------------------------------

 



ARTICLE V


ELIGIBILITY

5.1General.  The Persons who shall be eligible to participate in the Plan and to
receive Awards under the Plan shall, subject to Section 5.2, be such Persons who
are Nonemployee Directors as the Board shall select. Awards may be made to
Nonemployee Directors who hold or have held Awards under the Plan or any similar
or other awards under any other plan of the Company or any of its Affiliates.

5.2Ineligibility.  No Person who is not a Nonemployee Director shall be eligible
to receive an Award.

ARTICLE VI


STOCK OPTIONS

6.1Grant of Options.  Subject to the limitations of the Plan, the Board shall
designate from time to time those eligible Persons to be granted Options, the
time when each Option shall be granted to such eligible Persons, the series and
number of shares of Common Stock subject to such Option, and, subject to Section
6.2, the purchase price of the shares of Common Stock subject to such Option.

6.2Option Price.  The price at which shares may be purchased upon exercise of an
Option shall be fixed by the Board and may be no less than the Fair Market Value
of the shares of the applicable series of Common Stock subject to the Option as
of the date the Option is granted.

6.3Term of Options.  Subject to the provisions of the Plan with respect to
death, retirement and termination of service, the term of each Option shall be
for such period as the Board shall determine as set forth in the applicable
Agreement; provided that such term may not exceed ten years.  However, if the
term of an Option expires when trading in the Common Stock is prohibited by law
or the Company’s insider trading policy, then the term of such Option shall
expire on the 30th day after the expiration of such prohibition.

6.4Exercise of Options.  An Option granted under the Plan shall become (and
remain) exercisable during the term of the Option to the extent provided in the
applicable Agreement and the Plan and, unless the Agreement otherwise provides,
may be exercised to the extent exercisable, in whole or in part, at any time and
from time to time during such term; provided, however, that subsequent to the
grant of an Option, the Board, at any time before complete termination of such
Option, may accelerate the time or times at which such Option may be exercised
in whole or in part (without reducing the term of such Option).

6.5Manner of Exercise.

(a)Form of Payment.  An Option shall be exercised by written notice to the
Company upon such terms and conditions as the Agreement may provide and in
accordance with such other procedures for the exercise of Options as the Board
may establish from time to time. The method or methods of payment of the
purchase price for the shares to be purchased upon



7

--------------------------------------------------------------------------------

 



exercise of an Option and of any amounts required by Section 10.8 shall be
determined by the Board and may consist of (i) cash, (ii) check, (iii)
promissory note (subject to applicable law), (iv) whole shares of any series of
Common Stock, (v) the withholding of shares of the applicable series of Common
Stock issuable upon such exercise of the Option, (vi) the delivery, together
with a properly executed exercise notice, of irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds
required to pay the purchase price, or (vii) any combination of the foregoing
methods of payment, or such other consideration and method of payment as may be
permitted for the issuance of shares under the Delaware General Corporation Law.
The permitted method or methods of payment of the amounts payable upon exercise
of an Option, if other than in cash, shall be set forth in the applicable
Agreement and may be subject to such conditions as the Board deems appropriate.

(b)Value of Shares.  Unless otherwise determined by the Board and provided in
the applicable Agreement, shares of any series of Common Stock delivered in
payment of all or any part of the amounts payable in connection with the
exercise of an Option, and shares of any series of Common Stock withheld for
such payment, shall be valued for such purpose at their Fair Market Value as of
the exercise date.

(c)Issuance of Shares.  The Company shall effect the transfer of the shares of
Common Stock purchased under the Option as soon as practicable after the
exercise thereof and payment in full of the purchase price therefor and of any
amounts required by Section 10.8, and within a reasonable time thereafter, such
transfer shall be evidenced on the books of the Company. Unless otherwise
determined by the Board and provided in the applicable Agreement, (i) no Holder
or other Person exercising an Option shall have any of the rights of a
stockholder of the Company with respect to shares of Common Stock subject to an
Option granted under the Plan until due exercise and full payment has been made,
and (ii) no adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date of such due exercise and full
payment.

ARTICLE VII


SARS

7.1Grant of SARs.  Subject to the limitations of the Plan, SARs may be granted
by the Board to such eligible Persons in such numbers, with respect to any
specified series of Common Stock, and at such times during the term of the Plan
as the Board shall determine. A SAR may be granted to a Holder of an Option
(hereinafter called a “related Option”) with respect to all or a portion of the
shares of Common Stock subject to the related Option (a “Tandem SAR”) or may be
granted separately to an eligible Nonemployee Director (a “Free Standing SAR”).
Subject to the limitations of the Plan, SARs shall be exercisable in whole or in
part upon notice to the Company upon such terms and conditions as are provided
in the Agreement.

7.2Tandem SARs.  A Tandem SAR may be granted either concurrently with the grant
of the related Option or at any time thereafter prior to the complete exercise,
termination, expiration, or cancellation of such related Option. Tandem SARs
shall be exercisable only at the time and to the extent that the related Option
is exercisable (and may be subject to such additional limitations on
exercisability as the Agreement may provide) and in no event after the complete
termination or full exercise of the related Option. Upon the exercise or
termination of the related





8

--------------------------------------------------------------------------------

 



Option, the Tandem SARs with respect thereto shall be canceled automatically to
the extent of the number of shares of Common Stock with respect to which the
related Option was so exercised or terminated. Subject to the limitations of the
Plan, upon the exercise of a Tandem SAR and unless otherwise determined by the
Board and provided in the applicable Agreement, (i) the Holder thereof shall be
entitled to receive from the Company, for each share of the applicable series of
Common Stock with respect to which the Tandem SAR is being exercised,
consideration (in the form determined as provided in Section 7.4) equal in value
to the excess of the Fair Market Value of a share of the applicable series of
Common Stock with respect to which the Tandem SAR was granted on the date of
exercise over the related Option purchase price per share, and (ii) the related
Option with respect thereto shall be canceled automatically to the extent of the
number of shares of Common Stock with respect to which the Tandem SAR was so
exercised.

7.3Free Standing SARs.  Free Standing SARs shall be exercisable at the time, to
the extent and upon the terms and conditions set forth in the applicable
Agreement. The base price of a Free Standing SAR may be no less than the Fair
Market Value of the applicable series of Common Stock with respect to which the
Free Standing SAR was granted as of the date the Free Standing SAR is granted.
Subject to the limitations of the Plan, upon the exercise of a Free Standing SAR
and unless otherwise determined by the Board and provided in the applicable
Agreement, the Holder thereof shall be entitled to receive from the Company, for
each share of the applicable series of Common Stock with respect to which the
Free Standing SAR is being exercised, consideration (in the form determined as
provided in Section 7.4) equal in value to the excess of the Fair Market Value
of a share of the applicable series of Common Stock with respect to which the
Free Standing SAR was granted on the date of exercise over the base price per
share of such Free Standing SAR. The term of a Free Standing SAR may not exceed
ten years.  However, if the term of a Free Standing SAR expires when trading in
the Common Stock is prohibited by law or the Company’s insider trading policy,
then the term of such Free Standing SAR shall expire on the 30th day after the
expiration of such prohibition.

7.4Consideration.  The consideration to be received upon the exercise of a SAR
by the Holder shall be paid in cash, shares of the applicable series of Common
Stock with respect to which the SAR was granted (valued at Fair Market Value on
the date of exercise of such SAR), a combination of cash and such shares of the
applicable series of Common Stock or such other consideration, in each case, as
provided in the Agreement. No fractional shares of Common Stock shall be
issuable upon exercise of a SAR, and unless otherwise provided in the applicable
Agreement, the Holder will receive cash in lieu of fractional shares. Unless the
Board shall otherwise determine, to the extent a Free Standing SAR is
exercisable, it will be exercised automatically for cash on its expiration date.

7.5Limitations.  The applicable Agreement may provide for a limit on the amount
payable to a Holder upon exercise of SARs at any time or in the aggregate, for a
limit on the number of SARs that may be exercised by the Holder in whole or in
part for cash during any specified period, for a limit on the time periods
during which a Holder may exercise SARs, and for such other limits on the rights
of the Holder and such other terms and conditions of the SAR, including a
condition that the SAR may be exercised only in accordance with rules and
regulations adopted from time to time, as the Board may determine. Unless
otherwise so provided in the applicable Agreement, any such limit relating to a
Tandem SAR shall not restrict the exercisability of the related Option. Such
rules and regulations may govern the right to exercise SARs granted





9

--------------------------------------------------------------------------------

 



prior to the adoption or amendment of such rules and regulations as well as SARs
granted thereafter.

7.6Exercise.  For purposes of this Article VII, the date of exercise of a SAR
shall mean the date on which the Company shall have received notice from the
Holder of the SAR of the exercise of such SAR (unless otherwise determined by
the Board and provided in the applicable Agreement).

ARTICLE VIII


RESTRICTED SHARES AND RESTRICTED STOCK UNITS

8.1Grant of Restricted Shares.  Subject to the limitations of the Plan, the
Board shall designate those eligible Persons to be granted Awards of Restricted
Shares, shall determine the time when each such Award shall be granted, and
shall designate (or set forth the basis for determining) the Vesting Date or
Vesting Dates for each Award of Restricted Shares, and may prescribe other
restrictions, terms and conditions applicable to the vesting of such Restricted
Shares in addition to those provided in the Plan. The Board shall determine the
price, if any, to be paid by the Holder for the Restricted Shares; provided,
however, that the issuance of Restricted Shares shall be made for at least the
minimum consideration necessary to permit such Restricted Shares to be deemed
fully paid and nonassessable. All determinations made by the Board pursuant to
this Section 8.1 shall be specified in the Agreement.

8.2Issuance of Restricted Shares.  An Award of Restricted Shares shall be
registered in a book entry account (the “Account”) in the name of the Holder to
whom such Restricted Shares shall have been awarded. During the Restriction
Period, the Account, any statement of ownership representing the Restricted
Shares that may be issued during the Restriction Period and any securities
constituting Retained Distributions shall bear a restrictive legend to the
effect that ownership of the Restricted Shares (and such Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms, and conditions provided in the Plan and the
applicable Agreement.

8.3Restrictions with Respect to Restricted Shares.  During the Restriction
Period, Restricted Shares shall constitute issued and outstanding shares of the
applicable series of Common Stock for all corporate purposes.  The Holder will
have the right to vote such Restricted Shares, to receive and retain such
dividends and distributions, as the Board may designate, paid or distributed on
such Restricted Shares, and to exercise all other rights, powers and privileges
of a Holder of shares of the applicable series of Common Stock with respect to
such Restricted Shares; except, that, unless otherwise determined by the Board
and provided in the applicable Agreement, (i) the Holder will not be entitled to
delivery of the Restricted Shares until the Restriction Period shall have
expired and unless all other vesting requirements with respect thereto shall
have been fulfilled or waived; (ii) the Company or its designee will retain
custody of the Restricted Shares during the Restriction Period as provided in
Section 8.2; (iii) other than such dividends and distributions as the Board may
designate, the Company or its designee will retain custody of all distributions
(“Retained Distributions”) made or declared with respect to the Restricted
Shares (and such Retained Distributions will be subject to the same
restrictions, terms and vesting, and





10

--------------------------------------------------------------------------------

 



other conditions as are applicable to the Restricted Shares) until such time, if
ever, as the Restricted Shares with respect to which such Retained Distributions
shall have been made, paid or declared shall have become vested, and such
Retained Distributions shall not bear interest or be segregated in a separate
account; (iv) the Holder may not sell, assign, transfer, pledge, exchange,
encumber or dispose of the Restricted Shares or any Retained Distributions or
such Holder’s interest in any of them during the Restriction Period; and (v) a
breach of any restrictions, terms or conditions provided in the Plan or
established by the Board with respect to any Restricted Shares or Retained
Distributions will cause a forfeiture of such Restricted Shares and any Retained
Distributions with respect thereto.

8.4Grant of Restricted Stock Units.  Subject to the limitations of the Plan, the
Board shall designate those eligible Persons to be granted Awards of Restricted
Stock Units, the value of which is based, in whole or in part, on the Fair
Market Value of the shares of any specified series of Common Stock. Subject to
the provisions of the Plan, including any rules established pursuant to Section
8.5, Awards of Restricted Stock Units shall be subject to such terms,
restrictions, conditions, vesting requirements and payment rules as the Board
may determine in its discretion, which need not be identical for each Award.
Such Awards may provide for the payment of cash consideration by the Person to
whom such Award is granted or provide that the Award, and any shares of Common
Stock to be issued in connection therewith, if applicable, shall be delivered
without the payment of cash consideration; provided, however, that the issuance
of any shares of Common Stock in connection with an Award of Restricted Stock
Units shall be for at least the minimum consideration necessary to permit such
shares to be deemed fully paid and nonassessable. The determinations made by the
Board pursuant to this Section 8.4 shall be specified in the applicable
Agreement.

8.5Restrictions with Respect to Restricted Stock Units.  Any Award of Restricted
Stock Units, including any shares of Common Stock which are part of an Award of
Restricted Stock Units, may not be assigned, sold, transferred, pledged or
otherwise encumbered prior to the date on which the shares are issued or, if
later, the date provided by the Board at the time of the Award. A breach of any
restrictions, terms or conditions provided in the Plan or established by the
Board with respect to any Award of Restricted Stock Units will cause a
forfeiture of such Restricted Stock Units and any Dividend Equivalents with
respect thereto.

8.6Issuance of Restricted Stock Units.  Restricted Stock Units shall be issued
at the end of the Restriction Period, shall not constitute issued and
outstanding shares of the applicable series of Common Stock, and the Holder
shall not have any of the rights of a stockholder with respect to the shares of
Common Stock covered by such an Award of Restricted Stock Units, in each case
until such shares shall have been issued to the Holder at the end of the
Restriction Period. If and to the extent that shares of Common Stock are to be
issued at the end of the Restriction Period, the Holder shall be entitled to
receive Dividend Equivalents with respect to the shares of Common Stock covered
thereby either (i) during the Restriction Period or (ii) in accordance with the
rules applicable to Retained Distributions, as the Board may specify in the
Agreement.

8.7Cash Payments.  In connection with any Award of Restricted Shares or
Restricted Stock Units, an Agreement may provide for the payment of a cash
amount to the Holder of such Awards at any time after such Awards shall have
become vested. Such cash amounts shall be payable in accordance with such
additional restrictions, terms, and conditions as shall be





11

--------------------------------------------------------------------------------

 



prescribed by the Board in the Agreement and shall be in addition to any other
compensation payments which such Holder shall be otherwise entitled or eligible
to receive from the Company.

8.8Completion of Restriction Period.  On the Vesting Date with respect to each
Award of Restricted Shares or Restricted Stock Units and the satisfaction of any
other applicable restrictions, terms, and conditions, (a) all or the applicable
portion of such Restricted Shares or Restricted Stock Units shall become vested,
(b) any Retained Distributions with respect to such Restricted Shares and any
unpaid Dividend Equivalents with respect to such Restricted Stock Units shall
become vested to the extent that the Awards related thereto shall have become
vested, and (c) any cash amount to be received by the Holder with respect to
such Restricted Shares or Restricted Stock Units shall become payable, all in
accordance with the terms of the applicable Agreement. Any such Restricted
Shares, Restricted Stock Units, Retained Distributions, and any unpaid Dividend
Equivalents that shall not become vested shall be forfeited to the Company, and
the Holder shall not thereafter have any rights (including dividend and voting
rights) with respect to such Restricted Shares, Restricted Stock Units, Retained
Distributions, and any unpaid Dividend Equivalents that shall have been so
forfeited. The Board may, in its discretion, provide that the delivery of any
Restricted Shares, Restricted Stock Units, Retained Distributions, and unpaid
Dividend Equivalents that shall have become vested, and payment of any related
cash amounts that shall have become payable under this Article VIII, shall be
deferred until such date or dates as the recipient may elect. Any election of a
recipient pursuant to the preceding sentence shall be filed in writing with the
Board in accordance with such rules and regulations, including any deadline for
the making of such an election, as the Board may provide, and shall be made in
compliance with Section 409A of the Code.

ARTICLE IX


STOCK AWARDS IN LIEU OF CASH DIRECTOR FEES

9.1General.  Each Nonemployee Director shall have the option to elect to receive
shares of one or more series of Common Stock, as prescribed by the Board, in
lieu of all or part of the Director Compensation otherwise payable by the
Company during each calendar quarter. Subject to any applicable Purchase
Restriction as described in Section 9.3, to the extent a Nonemployee Director
has elected in writing to receive stock in lieu of Director Compensation, such
Nonemployee Director will receive shares of Common Stock on the last day of the
calendar quarter for which the Director Compensation was earned. The Director
Compensation shall be converted to a number of shares of Common Stock equal in
value to such Director Compensation based on the Fair Market Value of such
shares on the last day of the calendar quarter for which the Director
Compensation would otherwise be payable to the Nonemployee Director, with any
fractional shares paid in cash. For this purpose, if the last day of the
calendar quarter is not a trading day, then Fair Market Value shall be
determined as of the next succeeding trading day. Any shares issued in lieu of
Director Compensation shall be issued free of all restrictions except as
required by law.

9.2Timing of Election.  A Nonemployee Director’s election pursuant to Section
9.1 must be made no later than the 30th calendar day (or such other day as the
Board may prescribe) prior to the end of the calendar quarter to which the
election applies in accordance with the





12

--------------------------------------------------------------------------------

 



procedures established by the Board. Once an election is made with respect to a
particular calendar quarter, it may not be withdrawn or substituted unless the
Board determines, in its sole discretion, that the withdrawal or substitution is
occasioned by an extraordinary or unanticipated event.

9.3Election Void During Restricted Period.  If, on the date shares would be
purchased pursuant to an election under Section 9.1, there is in place any
restriction under applicable law (including a blackout period under the
Sarbanes-Oxley Act of 2002) or the rules of the principal national securities
exchange on which shares of the applicable series of Common Stock are traded (a
“Purchase Restriction”) which would prohibit the Nonemployee Director from
making such a purchase, then such shares shall be purchased on the first trading
day following the lapse or removal of the Purchase Restriction based on the Fair
Market Value of the shares on such trading day.

9.4Conditions.  Nothing contained herein shall preclude the Board, in its sole
discretion, from imposing conditions on any election made under Section 9.1,
including the conditions described in Section 9.3.

ARTICLE X


GENERAL PROVISIONS

10.1Acceleration of Awards.

(a)Death or Disability.  If a Holder’s service shall terminate by reason of
death or Disability, notwithstanding any contrary waiting period, installment
period, vesting schedule, or Restriction Period in any Agreement or in the Plan,
unless the applicable Agreement provides otherwise: (i) in the case of an Option
or SAR, each outstanding Option or SAR granted under the Plan shall immediately
become exercisable in full in respect of the aggregate number of shares covered
thereby; (ii) in the case of Restricted Shares, the Restriction Period
applicable to each such Award of Restricted Shares shall be deemed to have
expired and all such Restricted Shares and any related Retained Distributions
shall become vested and any related cash amounts payable pursuant to the
applicable Agreement shall be adjusted in such manner as may be provided in the
Agreement; and (iii) in the case of Restricted Stock Units, the Restriction
Period applicable to each such Award of Restricted Stock Units shall be deemed
to have expired and all such Restricted Stock Units and any unpaid Dividend
Equivalents shall become vested and any related cash amounts payable pursuant to
the applicable Agreement shall be adjusted in such manner as may be provided in
the Agreement.

(b)Approved Transactions; Board Change; Control Purchase.  In the event of any
Approved Transaction, Board Change or Control Purchase, notwithstanding any
contrary waiting period, installment period, vesting schedule, or Restriction
Period in any Agreement or in the Plan, unless the applicable Agreement provides
otherwise: (i) in the case of an Option or SAR, each such outstanding Option or
SAR granted under the Plan shall become exercisable in full in respect of the
aggregate number of shares covered thereby; (ii) in the case of Restricted
Shares, the Restriction Period applicable to each such Award of Restricted
Shares shall be deemed to have expired and all such Restricted Shares and any
related Retained Distributions shall become vested and any related cash amounts
payable pursuant to the applicable Agreement shall be adjusted in



13

--------------------------------------------------------------------------------

 



such manner as may be provided in the Agreement; and (iii) in the case of
Restricted Stock Units, the Restriction Period applicable to each such Award of
Restricted Stock Units shall be deemed expired and all such Restricted Stock
Units and any unpaid Dividend Equivalents shall become vested and any related
cash amounts payable pursuant to the applicable Agreement shall be adjusted in
such manner as may be provided in the Agreement, in each case effective upon the
Board Change or Control Purchase or immediately prior to consummation of the
Approved Transaction. Notwithstanding the foregoing, unless otherwise provided
in the applicable Agreement, the Board may, in its discretion, determine that
any or all outstanding Awards of any or all types granted pursuant to the Plan
will not vest or become exercisable on an accelerated basis in connection with
an Approved Transaction if effective provision has been made for the taking of
such action which, in the opinion of the Board, is equitable and appropriate to
substitute a new Award for such Award or to assume such Award and to make such
new or assumed Award, as nearly as may be practicable, equivalent to the old
Award (before giving effect to any acceleration of the vesting or exercisability
thereof), taking into account, to the extent applicable, the kind and amount of
securities, cash, or other assets into or for which the applicable series of
Common Stock may be changed, converted, or exchanged in connection with the
Approved Transaction.

10.2Termination of Service.

(a)General.  If a Holder’s service shall terminate prior to an Option or SAR
becoming exercisable or being exercised (or deemed exercised, as provided in
Section 7.2), in full, or during the Restriction Period with respect to any
Restricted Shares or any Restricted Stock Units, then such Option or SAR shall
thereafter become or be exercisable, and the Holder’s rights to any unvested
Restricted Shares, Retained Distributions and related cash amounts and any
unvested Restricted Stock Units, unpaid Dividend Equivalents and related cash
amounts shall thereafter vest, in each case solely to the extent provided in the
applicable Agreement; provided, however, that, unless otherwise determined by
the Board and provided in the applicable Agreement, (i) no Option or SAR may be
exercised after the scheduled expiration date thereof; (ii) if the Holder’s
service terminates by reason of death or Disability, the Option or SAR shall
remain exercisable for a period of at least one year following such termination
(but not later than the scheduled expiration of such Option or SAR); and (iii)
any termination of the Holder’s service for cause will be treated in accordance
with the provisions of Section 10.2(b). For the avoidance of doubt, in the
discretion of the Board, an Award may provide that a Holder’s service shall be
deemed to have continued for purposes of the Award while a Holder provides
services to the Company, any Subsidiary, or any former affiliate of the Company
or any Subsidiary.

(b)Termination for Cause.  If a Holder’s service on the Board shall be
terminated by the Company during the Restriction Period with respect to any
Restricted Shares or Restricted Stock Units, or prior to any Option or SAR
becoming exercisable or being exercised in full, for “cause” (for these
purposes, cause shall include, but not be limited to, insubordination,
dishonesty, incompetence, moral turpitude, other misconduct of any kind, and the
refusal to perform such Holder’s duties and responsibilities for any reason
other than illness or incapacity; provided, however, that if such termination
occurs within 12 months after an Approved Transaction or Control Purchase or
Board Change, termination for cause shall mean only a felony conviction for
fraud, misappropriation, or embezzlement), then, unless otherwise determined by
the Board and provided in the applicable Agreement, (i) all Options and SARs
held by such Holder shall immediately terminate and (ii) such Holder’s rights to
all Restricted Shares, Restricted Stock



14

--------------------------------------------------------------------------------

 



Units, Retained Distributions, any unpaid Dividend Equivalents and any related
cash amounts shall be forfeited immediately.

10.3Nonalienation of Benefits.  Except as set forth herein, no right or benefit
under the Plan shall be subject to anticipation, alienation, sale, assignment,
hypothecation, pledge, exchange, transfer, encumbrance, or charge, and any
attempt to anticipate, alienate, sell, assign, hypothecate, pledge, exchange,
transfer, encumber or charge the same shall be void. No right or benefit
hereunder shall in any manner be liable for or subject to the debts, contracts,
liabilities, or torts of the Person entitled to such benefits.

10.4Written Agreement.  Each Award under the Plan shall be evidenced by a
written agreement, in such form as the Board shall approve from time to time in
its discretion, specifying the terms and provisions of such Award which may not
be inconsistent with the provisions of the Plan; provided, however, that if more
than one type of Award is made to the same Holder, such Awards may be evidenced
by a single Agreement with such Holder. Each grantee of an Option, SAR,
Restricted Shares or Restricted Stock Units shall be notified promptly of such
grant, and a written Agreement shall be promptly delivered by the Company. Any
such written Agreement may contain (but shall not be required to contain) such
provisions as the Board deems appropriate (i) to insure that the penalty
provisions of Section 4999 of the Code will not apply to any stock or cash
received by the Holder from the Company or (ii) to provide cash payments to the
Holder to mitigate the impact of such penalty provisions upon the Holder. Any
such Agreement may be supplemented or amended from time to time as approved by
the Board as contemplated by Section 10.6(b).

10.5Nontransferability.  Unless otherwise determined by the Board and expressly
provided for in an Agreement, Awards are not transferable (either voluntarily or
involuntarily), before or after a Holder’s death, except as follows: (a) during
the Holder’s lifetime, pursuant to a Domestic Relations Order, issued by a court
of competent jurisdiction, that is not contrary to the terms and conditions of
the Plan or any applicable Agreement, and in a form acceptable to the Board; or
(b) after the Holder’s death, by will or pursuant to the applicable laws of
descent and distribution, as may be the case.  Any person to whom Awards are
transferred in accordance with the provisions of the preceding sentence shall
take such Awards subject to all of the terms and conditions of the Plan and any
applicable Agreement.

10.6Termination and Amendment.

(a)General.  Unless the Plan shall theretofore have been terminated as
hereinafter provided, no Awards may be made under the Plan on or after the fifth
anniversary of the Effective Date. The Plan may be terminated at any time prior
to such date and may, from time to time, be suspended or discontinued or
modified or amended if such action is deemed advisable by the Board.

(b)Modification.  No termination, modification or amendment of the Plan may,
without the consent of the Person to whom any Award shall theretofore have been
granted, adversely affect the rights of such Person with respect to such Award.
No modification, extension, renewal, or other change in any Award granted under
the Plan shall be made after the grant of such Award, unless the same is
consistent with the provisions of the Plan. With the consent of the Holder



15

--------------------------------------------------------------------------------

 



and subject to the terms and conditions of the Plan (including Section 10.6(a)),
the Board may amend outstanding Agreements with any Holder, including any
amendment which would (i) accelerate the time or times at which the Award may be
exercised and/or (ii) extend the scheduled expiration date of the Award. Without
limiting the generality of the foregoing, the Board may, but solely with the
Holder’s consent unless otherwise provided in the Agreement, agree to cancel any
Award under the Plan and grant a new Award in substitution therefor, provided
that the Award so substituted shall satisfy all of the requirements of the Plan
as of the date such new Award is made. Nothing contained in the foregoing
provisions of this Section 10.6(b) shall be construed to prevent the Board from
providing in any Agreement that the rights of the Holder with respect to the
Award evidenced thereby shall be subject to such rules and regulations as the
Board may, subject to the express provisions of the Plan, adopt from time to
time or impair the enforceability of any such provision.

10.7Government and Other Regulations.  The obligation of the Company with
respect to Awards shall be subject to all applicable laws, rules, and
regulations and such approvals by any governmental agencies as may be required,
including the effectiveness of any registration statement required under the
Securities Act of 1933, and the rules and regulations of any securities exchange
or association on which the Common Stock may be listed or quoted. For so long as
any series of Common Stock are registered under the Exchange Act, the Company
shall use its reasonable efforts to comply with any legal requirements (i) to
maintain a registration statement in effect under the Securities Act of 1933
with respect to all shares of the applicable series of Common Stock that may be
issuable, from time to time, to Holders under the Plan and (ii) to file in a
timely manner all reports required to be filed by it under the Exchange Act.

10.8Withholding.  The Company’s obligation to deliver shares of Common Stock or
pay cash in respect of any Award under the Plan shall be subject to applicable
federal, state, and local tax withholding requirements. Federal, state, and
local withholding tax due at the time of an Award, upon the exercise of any
Option or SAR or upon the vesting of, or expiration of restrictions with respect
to, Restricted Shares or Restricted Stock Units, as appropriate, may, in the
discretion of the Board, be paid in shares of Common Stock already owned by the
Holder or through the withholding of shares otherwise issuable to such Holder,
upon such terms and conditions (including the conditions referenced in Section
6.5) as the Board shall determine. If the Holder shall fail to pay, or make
arrangements satisfactory to the Board for the payment to the Company of, all
such federal, state and local taxes required to be withheld by the Company, then
the Company shall, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to such Holder an amount equal to any
federal, state, or local taxes of any kind required to be withheld by the
Company with respect to such Award.

10.9Nonexclusivity of the Plan.  The adoption of the Plan by the Board shall not
be construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including the granting of
stock options and the awarding of stock and cash otherwise than under the Plan,
and such arrangements may be either generally applicable or applicable only in
specific cases.

10.10Exclusion from Other Plans.  By acceptance of an Award, unless otherwise
provided in the applicable Agreement, each Holder shall be deemed to have agreed
that such Award is special incentive compensation that will not be taken into
account, in any manner, as





16

--------------------------------------------------------------------------------

 



compensation or bonus in determining the amount of any payment under any
pension, retirement or other benefit plan, program, or policy of the Company or
any Subsidiary of the Company. In addition, each beneficiary of a deceased
Holder shall be deemed to have agreed that such Award will not affect the amount
of any life insurance coverage, if any, provided by the Company on the life of
the Holder which is payable to such beneficiary under any life insurance plan of
the Company or any Subsidiary of the Company. Director Compensation elected to
be received in the form of stock in lieu of cash shall be treated as regular
compensation for purposes of any Director retirement or life insurance plan.

10.11Unfunded Plan.  Neither the Company nor any Subsidiary of the Company shall
be required to segregate any cash or any shares of Common Stock which may at any
time be represented by Awards, and the Plan shall constitute an “unfunded” plan
of the Company. Except as provided in Article VIII with respect to Awards of
Restricted Shares and except as expressly set forth in an Agreement, no Holder
shall have voting or other rights with respect to the shares of Common Stock
covered by an Award prior to the delivery of such shares. Neither the Company
nor any Subsidiary of the Company shall, by any provisions of the Plan, be
deemed to be a trustee of any shares of Common Stock or any other property, and
the liabilities of the Company and any Subsidiary of the Company to any Holder
pursuant to the Plan shall be those of a debtor pursuant to such contract
obligations as are created by or pursuant to the Plan, and shall be limited to
those of a general creditor of the Company or the applicable Subsidiary of the
Company, as the case may be. In its sole discretion, the Board may authorize the
creation of trusts or other arrangements to meet the obligations of the Company
under the Plan, provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.

10.12Governing Law.  The Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware.

10.13Accounts.  The delivery of any shares of Common Stock and the payment of
any amount in respect of an Award shall be for the account of the Company or the
applicable Subsidiary of the Company, as the case may be, and any such delivery
or payment shall not be made until the recipient shall have paid or made
satisfactory arrangements for the payment of any applicable withholding taxes as
provided in Section 10.8.

10.14Legends.  Any statement of ownership evidencing shares of Common Stock
subject to an Award shall bear such legends as the Board deems necessary or
appropriate to reflect or refer to any terms, conditions, or restrictions of the
Award applicable to such shares, including any to the effect that the shares
represented thereby may not be disposed of unless the Company has received an
opinion of counsel, acceptable to the Company, that such disposition will not
violate any federal or state securities laws.

10.15Company’s Rights.  The grant of Awards pursuant to the Plan shall not
affect in any way the right or power of the Company to make reclassifications,
reorganizations, or other changes of or to its capital or business structure or
to merge, consolidate, liquidate, sell, or otherwise dispose of all or any part
of its business or assets.

10.16Section 409A.  It is the intent of the Company that Awards under this Plan
comply with the requirements of, or be exempt from the application of, Section
409A of the Code and





17

--------------------------------------------------------------------------------

 



related regulations and United States Department of the Treasury pronouncements
(“Section 409A”), and the provisions of this Plan will be administered,
interpreted and construed accordingly.  Notwithstanding anything in this Plan to
the contrary, if any Plan provision or Award under the Plan would result in the
imposition of an additional tax under Section 409A, that Plan provision or Award
will be construed or reformed to avoid imposition of the applicable tax and no
action taken to comply with Section 409A shall be deemed to adversely affect the
Holder’s rights to an Award.

18

--------------------------------------------------------------------------------